Ross, J.:
The deceased died, leaving a will, which was admitted to probate, and by which, after directing the payment of his debts and making certain bequests, he devised the remainder of his estate to “ Laurel School District, of the town of Hayward, County of Alameda, State of California.”
The Court below found that the district in question was, at the time of the execution of the will, and still is, a public school district duly organized and established under and by virtue of the laws of this State, but was of the opinion that the devise thereto was void, and accordingly distributed the said residue to the heirs at law of the deceased. In this reepect the Court erred. Laurel School District is a corporation (Pol. Code, §§ 1575 et seq.; Dean v. Davis, 51 Cal. 406), and it is a corporation organized solely for educational purposes. (Pol. Code, supra.) It could therefore take by will. (Civ. Code, § 1275.)
Judgment reversed, and cause remanded for further proceedings in accordance with this opinion.
McKinstrt, J., and McKee, J., concurred.